Citation Nr: 0426987	
Decision Date: 09/28/04    Archive Date: 10/06/04

DOCKET NO.  02-20 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for stricture of the 
esophagus with dysphagia secondary to service-connected 
residuals of a laparotomy with gastritis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1974 to 
December 1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

In January 2004, the veteran testified at a hearing before 
the undersigned Acting Veterans Law Judge.  A transcript of 
the hearing is part of the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  

REMAND

The veteran underwent an exploratory laparotomy in service 
related to gastritis for which service connection has been 
established.  Private medical records, dated in January 1998, 
reveal a diagnosis of an esophageal stricture.  In March 
2002, the veteran underwent a VA examination, but no opinion 
was offered as to whether there was a relationship between 
the laparotomy and the esophageal stricture.  

As the medical evidence of record is insufficient to decide 
the claim, under the duty to assist, 38 C.F.R. § 3.159, 
additional evidentiary development is needed. Accordingly, 
this case is REMANDED for the following action:

1.  At this stage of the appeal, to 
ensure compliance with the VCAA in 
accordance with 38 U.S.C.A. § 5103, the 
veteran is notified that:

a.  To substantiate his claim of 
service connection he should submit 
competent medical evidence or a 
medical opinion that the claimed 
disability is proximately due to or 
the result of the service-connected 
disability or the disability was 
made worse by the service-connected 
disability. 

b.  If he has evidence to 
substantiate his claim, not already 
of record, that is not in the 
custody of a Federal agency, such as 
records of private medical care, he 
should submit the records himself or 
with his authorization, VA will make 
reasonable efforts to obtain the 
records on his behalf.  

c.  Ask the veteran to provide any 
evidence in his possession that 
pertains to his claim.

2.  Schedule the veteran for a VA 
examination to by a gastroenterologist to 
determine whether the esophageal 
stricture is related to the service-
connected disability. The veteran's file 
must be provided the examiner for review.  
The examiner is asked to express an 
opinion on the laparotomy caused the 
esophageal stricture or whether the 
esophageal stricture was made worse by 
the service-connected laparotomy. 

3.  Upon completion of the requested 
development, adjudicate the claim.  If 
the benefit sought is denied, then 
furnish the veteran a supplemental 
statement of the case and return the case 
to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



